Citation Nr: 1550229	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a cervical spine, to include as secondary to the service-connected lumbosacral strain, degenerative disc and joint disease.

3.  Entitlement to a rating in excess of 10 percent prior to August 18, 2015, and in excess of 20 percent thereafter, for lumbosacral strain, degenerative disc and joint disease.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions of the VA Regional Office (RO) in Denver, Colorado.  A rating decision in November 2015 increased the rating for the Veteran's lumbar spine disability to 20 percent, with separate 20 percent ratings for right lower femoral nerve and right lower sciatic nerve disabilities, as of August 18, 2015.  As this does not constitute a full grant, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran's testimony indicates that she may be unemployable due to her service-connected back disability.  Therefore, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is before it.

At her hearing, the Veteran directed that updated VA treatment records be added to her claims file.  She specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  However, the Veteran's representative also submitted the Veteran's Social Security Administration (SSA) records in September 2015.  To the extent that no waiver was provided for the SSA records, as regards the only issue being decided in this decision, the evidence is either not pertinent or is cumulative or duplicative of the evidence already considered by the RO.  Therefore, a remand for consideration of such evidence for the issue being decided herein is not necessary.  38 C.F.R. § 19.37(b) (2015).

The issues of service connection for a cervical spine disorder, an increased rating for the service-connected lumbar spine disability, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a bilateral foot disorder at any time since filing her claim for compensation.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 51  00, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2011 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of her claim.  As discussed in the Introduction, the Veteran's SSA records were received by the RO after the case was certified and transferred to the Board; they are either cumulative or duplicative or are not pertinent to the issue of service connection for a bilateral foot disorder.  A pertinent VA examination was obtained in July 2011 with an addendum opinion in November 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendum obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's December 1982 enlistment examination revealed clinically normal feet.  In her report of medical history, the Veteran denied symptoms such as swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot trouble.  An April 1983 record shows that the Veteran was referred to podiatry and that she previously had a boot problem.  Another record also dated in April 1983 shows a diagnosis of a right foot stress fracture.  X-rays of the right foot in April 1983 were reported to be normal.  A record dated in June 1983 reveals that the Veteran reported developing right foot pain secondary to wearing too small boots during basic training.  She was diagnosed with possible plantar arch strain/fasciitis.  Another June 1983 record shows a diagnosis of chronic plantar fasciitis of the right foot.  X-rays of the right foot in June 1983 revealed no evidence of acute fracture or dislocation and no other significant radiological abnormality.  A May 1985 record shows that the Veteran had left foot complaints; she was diagnosed with a mild strain.  An undated report of medical history shows that the Veteran denied symptoms such as swollen or painful joints; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  However, she did report foot trouble, but no specific complaints were noted.  This report shows that the Veteran reported that the medical board was pending, suggesting it was completed at the end of her service.  The October 1985 medical board report does not show any bilateral foot complaints.  Physical examination was reported to be unremarkable except as pertains to the back.  The November 1985 physical evaluation board proceedings show a diagnosis of chronic low back pain, but contain no bilateral foot complaints.  

Post-service medical records show that X-rays of the right foot in March 2000 revealed some minimal degenerative change in the first metatarsal phalangeal joint.  No fracture was identified.  The Veteran complained of left foot pain secondary to tripping over a piece of furniture in December 2004.  X-rays were negative at that time.  None of the Veteran's post-service treatment records show that she reported her in-service complaints.  They also do not show a diagnosis of residuals of stress fractures.  

The Veteran was afforded a VA examination in July 2011.  She reported she began to have bilateral foot pain during basic training in 1983.  The Veteran reported that pain was mostly located on the dorsal aspect of her metatarsals.  She recalled that one time she was forced to go on a 20 mile hike when her military shoes were one size too small.  She reported having significant bilateral foot pain and was placed on a hard cast for four to six weeks.  The Veteran noted she did not remember exactly all the dates.  The Veteran reported that after that injury, she always had bilateral foot pain with prolonged walking.  No toe complaints were made.  X-rays showed a tiny plantar enthesophyte in the right foot and tiny plantar and Achilles enthesophytes in the left foot.  Following examination, the Veteran was initially diagnosed with right foot clinical stress fracture; healed with residual pain and left foot with insufficient clinical findings to make a diagnosis.  For both diagnoses, the examiner reported that the X-ray findings of enthesophytes were incidental with no clinical correlation.  The examiner provided a positive nexus opinion for the right foot.  The examiner noted that there were no STRs related to injury or treatment to the left foot while in service.  

An MRI of the right foot in October 2011 showed mild first metatarsal phalangeal joint degenerative joint disease.

As a result of the MRI, an addendum opinion from the VA examiner was obtained in November 2011.  The examiner noted reviewing the MRI and that there were no findings of a right foot fracture.  The examiner opined that based on that new information, the right foot had insufficient clinical or diagnostic findings to make a diagnosis.  The examiner noted that the Veteran had no clinical findings of plantar arch strain, plantar fasciitis, or right ankle strain on exam in July 2011.  

At her hearing, the Veteran testified that no reason had been found for her bilateral foot complaints.  August 2015 Hearing Transcript (T.) at 15, 18.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral foot disorder is denied.  The evidence as discussed above fails to show that the Veteran currently has a bilateral foot disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral foot disorder as a residual of the claimed in-service stress fractures at any time during the appeal period.  

The Board acknowledges the Veteran's STRs showing treatment as well as the diagnosis of a stress fracture of the right foot.  However, as discussed above, X-rays of the right foot, both during service as well as post-service, have not shown any fracture.  No bilateral foot disorder was shown in the physical evaluation board proceedings.  Post-service X-rays of the left foot also did not show any fracture.  The Board also acknowledges the 2000 X-rays and October 2011 MRI showing arthritis in the first metatarsal phalangeal joint.  However, such diagnosis pertains to the Veteran's first toe.  See Dorland's Illustrated Medical Dictionary 1162, 1163 (31st ed. 2007).  The Veteran has not claimed service connection for a toe disorder, but specifically claimed service connection for residuals of a stress fracture.  Her statements during this appeal, as well has her testimony, have focused on her feet and not her right great toe.  As noted above, the Veteran's own testimony indicates that she has not been diagnosed with a bilateral foot disorder accounting for her complaints.  Moreover, the November 2011 addendum opinion shows that the examiner reviewed the MRI and specifically opined that the right foot had insufficient clinical or diagnostic findings to make a diagnosis.  The Board is unable to substitute its own medical judgment for that of the VA examiner in determining that the Veteran does not have a diagnosed bilateral foot disorder.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Consequently, the evidence does not show that the Veteran has had a bilateral foot disorder since she filed her claim.  

The Board also acknowledges that the VA examiner reported that the Veteran did not have any left foot injury or treatment in service, while her STRs clearly show a diagnosed mild strain in 1985.  However, the examination report still shows that after interviewing and examining the Veteran, as well as reviewing X-rays taken at that examination, the examiner opined that the Veteran did not have a current disorder.  Therefore, the Board finds that the examiner's failure to note the isolated left foot complaint in 1985 does not render the opinion that the Veteran does not have a current disorder, based on a physical examination that included X-rays, inadequate.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral foot disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a bilateral foot disorder in March 2011 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  Beginning with the cervical spine, the Veteran contends that it is secondary to her service-connected lumbar spine disability.  She was afforded a VA examination in July 2011.  The examiner opined that the diagnosed cervical spine disorder was less likely as not caused by or related to the lumbosacral degenerative disc disease.  However, no opinion regarding aggravation was provided.  Therefore, a remand is necessary to obtain a medical opinion addressing aggravation.

Turning to the Veteran's increased rating claim, in August 2015, she filed a claim seeking service connection for radiculopathy and mid back pain.  Despite an increased rating claim for the service-connected lumbar spine disability already being on appeal, the RO treated the Veteran's claim as a new increased rating claim.  A VA examination was afforded to the Veteran in September 2015 and additional treatment records were obtained.  The RO issued a rating decision in November 2015 awarding an increased rating of 20 percent, effective the date of the August 2015 claim.  However, no supplemental statement of the case (SSOC) was issued addressing the new evidence as the issue of entitlement to an increased rating for the service-connected lumbar spine disability was already on appeal.  Thus, a remand is necessary for the issuance of an SSOC addressing this new evidence.  

As the issue of entitlement to a TDIU is intertwined with the increased rating issue, it must also be remanded.  Additionally, the November 2015 rating decision also granted service connection for a memory disorder as well as radiculopathy of the right lower extremity affecting both the femoral and sciatic nerves.  On remand, a medical opinion addressing the effect the Veteran's service-connected disabilities have on her employability should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirement for a claim of entitlement to a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Denver VA Medical Center.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing (1)-(2) above, obtain appropriate VA opinions to determine the etiology of any cervical spine disorder and the impact of the Veteran's service-connected disabilities on her ability to gain and retain substantially gainful employment.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  

A.  For the Veteran's cervical spine, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cervical spine disorder is aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected lumbosacral strain, degenerative disc and joint disease.

B.  For the Veteran's claim of entitlement to a TDIU, the examiner is requested to review the record and offer an opinion as to the impact of the Veteran's service-connected disabilities (memory disorder; lumbosacral strain, degenerative disc and joint disease; radiculopathy, right lower extremity (sciatic nerve); and radiculopathy, right lower extremity (femoral nerve)) on her ability to gain and retain substantially gainful employment.

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  After completing (1)-(3) above, arrange for any other necessary development indicated with respect to the Veteran's claim for a TDIU.  

5  Ensure that the opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


